Citation Nr: 0948730	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right knee degenerative joint disease, from July 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

By rating action of November 1979, service connection was 
established for a right knee disorder, for which a 10 percent 
evaluation was assigned effective from May 1979.  In a June 
2004 rating decision, a 20 percent evaluation was assigned 
from February 2004.  In June 2004, the Veteran filed an 
increased rating claim and also requested a temporary 100 
percent evaluation following right knee surgery performed on 
June 14, 2004.  By rating action of June 2004, an increased 
evaluation of 20 percent was granted effective from February 
2004.  Thereafter, in a September 2004 rating decision, a 100 
percent evaluation was granted under 38 C.F.R. § 4.30 for the 
period extending from June 14, 2004 to July 31, 2004, 
following which a 20 percent evaluation was established from 
August 1, 2004.  By rating action of March 2005, a 100 
percent evaluation was granted under 38 C.F.R. § 4.30 for the 
period extending from June 14, 2004 to December 31, 2004; an 
increased evaluation of 30 percent was assigned from January 
1, 2005.  Subsequently, in an October 2009 rating decision, a 
temporary 100 percent rating under 38 C.F.R. § 4.30 was 
extended to cover the entire period between June 14, 2004 to 
June 20, 2005; following which an increased evaluation of 30 
percent was assigned from July 1, 2005.  As such, the issue 
on appeal is characterized as shown on the title page. 

The Veteran failed to appear for a hearing scheduled at the 
RO in March 2006 and cancelled a second RO hearing which was 
rescheduled for July 2008.  




FINDINGS OF FACT

1.  The service-connected right knee disorder is productive 
of severe instability.  

2.  X-rays demonstrate the presence of arthritis of the right 
knee, accompanied by non-compensable limitation of flexion, 
with painful motion, and no limitation of extension of the 
right knee.

3.  The Veteran has a right knee scar that is tender/painful 
on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability manifested by instability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2009).

2.  From July 1, 2005, the criteria for a separate 10 percent 
rating for the right knee arthritis with noncompensable 
limitation of motion, have been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

3.  From July 1, 2005, the criteria for a separate 10 percent 
evaluation for a right scar have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

With respect to the Veteran's increased rating claim, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In correspondence issued in July 2004 and June 2009, the RO 
provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO noted that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  In addition, March 2006 notice 
informed the Veteran of the information and evidence needed 
to establish a disability rating pursuant to the Court's 
holding in Dingess.  In sum, the record indicates that the 
Veteran received appropriate notice pursuant to the VCAA.  
Following the issuance of the aforementioned notice letters, 
subsequent adjudication of the claim on appeal was undertaken 
in a Supplemental Statement of the Case (SSOC) issued in 
October 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in 2004, 2007 and 2009 in connection with the 
claim currently on appeal and the file includes contentions 
and statements of the Veteran and his representative.  

A review of the claims folder reveals that the Veteran 
reported during the course of the 2009 VA examination that he 
was granted disability benefits from the Social Security 
Administration (SSA) effective from 2004.  Records from SSA 
have not been associated with the claims folder.  Generally, 
because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir., 2009); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, the failure to obtain SSA records in this case is 
not prejudicial to the Veteran for several reasons.  First, 
the claim at issue involves an increased rating for a right 
knee disorder; the applicable appeal period in this case 
extends from July 2005 forward, as such the SSA records 
(dated 2004 and prior to that time as reported by the 
Veteran) would be of essentially no value in establishing the 
extent and degree of the Veteran's disability from July 2005, 
forward.  Second, the file contains copious medical evidence 
dated from 2005 forward, including VA examination reports of 
2007 and 2009 which specifically address the applicable VA 
rating criteria, and which have provided the basis for 
separate compensable evaluations granted in this case.  Third 
and finally, herein the Board has granted the separate 10 
evaluations for arthritis with painful (non-compensable) 
motion of the right knee and for right knee scarring, as was 
specifically requested by the Veteran's representative in the 
2009 brief; essentially, the benefit sought by the Veteran 
has been granted herein.  With respect to the 30 percent 
evaluation assigned under code 5257, which is continued by 
virtue of this Board decision, this is the highest schedular 
evaluation assignable under that code.  As such, even were 
the SSA records obtained for the file, they could not provide 
the basis for a higher evaluation under that code.  
Therefore, this appeal need not be remanded to obtain the 
Veteran's complete SSA record.

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In June 2004, the Veteran underwent right knee arthroscopy 
and right knee partial medial and lateral meniscectomies for 
treatment of varus gonarthrosis with ACL (anterior cruciate 
ligament) deficiency, medial and lateral meniscus tears and 
medial and trochlear chondromalacia.  The operative report 
indicated that pins were inserted in the joint, but the joint 
was not replaced with a prosthesis.  

A VA examination of the joints was conducted in November 
2004.  The Veteran reported that he was experiencing more 
pain and locking since the June 2004 surgery than he had 
before that.  It was noted that pain occurred daily and that 
the Veteran lost 100% function with the pain; the report 
indicated that the knee did not dislocate or subluxate.  The 
report also mentioned that the Veteran had been working as a 
UPS driver, but following surgery, was unable to continue in 
that position.  

On examination, the Veteran was on crutches and bore no 
weight since the surgery.  A right knee scar was evident 
measuring 4 x 4 inches; described as hyperpigmented, shiny, 
superficial, moderately tender to touch, keloidal, and 
elevated by about 1/8 inch.  There was no evidence of 
inflammation, edema, induration or inflexibility and the scar 
did not impact the Veteran's motion.  Also present were 3 
smaller scars measuring about 1/4 inch x 1/4 inch, which were 
collectively described as: hypopigmented, non-tender, non-
adherent, stable, shiny, and not 
inflexible/indurated/keloidal/or inflamed, or affecting 
motion.  Examination of the right knee revealed effusion, 
tenderness and warmness, but no edema.  Motion was painful 
with guarding.  Strength and McMurray testing could not be 
undertaken secondary to complaints of pain.  Range of motion 
testing revealed flexion to 50 degrees (active) and 60 
degrees (passive) with pain, with results of repetitive 
testing of 45 and 40 degrees.  Extension was to 0 degrees, 
active and passive, without pain.  X-ray films of November 
2004 revealed surgical changes of the right knee with 
posttraumatic arthritis.  The diagnoses included: status post 
right knee surgery; posttraumatic arthritis of the right knee 
with severely decreased range of motion, and additional loss 
of motion of 4% secondary to flare-ups and repetitive motion; 
with scars of the knee from surgery.  

The file contains a private medical statement of Dr. S. dated 
in December 2004, indicating that post-surgery the Veteran 
had severe knee osteoarthritis and required the use of a 
crutch to keep weight off of his leg during the healing 
process.  A follow-up statement from Dr. S. provided in April 
2005, indicated that the Veteran began partial weight-bearing 
in February 2005, but was still using crutches.

A private medical record of Dr. H. dated in October 2005 
indicated that the right knee was healing, but also noted 
that the Veteran was experiencing pain, locking numbness and 
tingling in the right knee area.  X-ray films revealed 
complete union of the osteotomy, such that removal of the 
plate could be considered.  

A VA record dated in October 2005 indicated that the Veteran 
complained of bilateral knee pain.  Examination revealed 
tenderness and range of motion of 0 to 90 degrees.  X-ray 
films revealed osteoarthritic changes of both knees.  

A VA examination of the joints was conducted in June 2007.  
The Veteran reported that since the June 2004 surgery, his 
symptoms had included pain, continuous locking and popping, 
swelling and a burning sensation anteriorly and medially in 
the right knee.  Examination of the right knee revealed a 
well-healed surgical scar measuring about 1.5 inches in 
length.  The right knee appeared hypertrophic with 
tenderness, but no swelling.  Range of motion testing 
revealed flexion to 90 degrees and full extension of 0 
degrees.  Testing for instability was not done secondary to 
pain.  A diagnosis of posttraumatic DJD (degenerative joint 
disease) of the right knee with functional loss and 
impairment due to pain, estimated as moderately severe on a 
regular basis, was made.  

The most recent VA examination of the joints was conducted in 
March 2009.  The Veteran complained of knee pain, estimated 
as 8 on a scale of 10.  Physical examination of the right 
knee revealed moderate swelling and crepitus on palpation.  A 
right knee scar estimated as 7 cm in length and tender was 
noted.  Range of motion testing showed full extension of 0 
degrees and flexion to 85 degrees with pain.  There was no 
further limitation of motion on repetitive testing, although 
the testing did reveal moderate fatigue, weakness, lack of 
endurance and mild incoordination.  Lachman testing was 
negative as was varus and valgus strain.  There was no 
instability noted on examination.  It was noted that the 
Veteran walked with a limp with the use of a cane, but did 
not use knee braces.  Right knee DJD was diagnosed.  

In July 2009, the Veteran submitted documents obtained from 
the Internet explaining medical facts and procedural 
information relating to osteotomy of the knee.  



Analysis

The Veteran and his representative maintain that an increased 
evaluation is warranted for the service connected right knee 
disorder, maintaining that separate evaluations are warranted 
for limited/painful motion and right knee scarring.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.40, and 4.45 are for consideration.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Turing to the merits of the claim, the Veteran seeks an 
evaluation in excess of 30 percent for a right knee 
disability, characterized as DJD, for the period extending 
from July 1, 2005.  The Veteran's right knee disorder has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257-
5258.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent when slight; 20 
percent when moderate and a maximum 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board is 
persuaded the Veteran has severe laxity of the right knee, 
supporting the currently assigned 30 percent evaluation.  The 
Veteran's consistent reports of "locking" and popping of the 
knee since surgery, that fact that he walks with a limp and 
uses a cane for stability and support, and evidence 
reflecting that at times, stability testing could not been 
undertaken secondary to pain, are all indications of severe 
instability.  As noted, a 30 percent evaluation is already in 
effect under this code and hence a higher evaluation under 
this rating code is not available.  Similarly, under 
Diagnostic Code 5258, a maximum 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint; accordingly, Code 
5258 would not provide a basis for a rating higher than that 
currently assigned. 

The Board has considered whether the Veteran may be entitled 
to an increased or separate evaluation for his right knee 
disability based on limitation of motion.  VA Office of 
General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  Diagnostic Codes 5260 and 5261 evaluate knee 
disabilities based upon limitation of motion.  Diagnostic 
Code 5260 is used to evaluate knee disabilities based upon 
limitation of flexion of the knee.  It provides for a 0 
percent rating when flexion is limited to 60 degrees or less 
and a compensable (10 percent) rating when flexion is limited 
to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a 0 percent rating for extension limited to 
5 degrees of more and a compensable (10 percent) rating when 
extension is limited to 10 degrees or more. 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).  Normal range of motion 
of the knee is 0 to 140 degrees of extension to flexion.  38 
C.F.R. § 4.71a, Plate II (2009).

Since 2005, the Veteran's right knee has been productive of 
flexion of the knee from 85 to 90.  A compensable rating 
based on limitation of flexion requires limitation of flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  Even when the impairment due to pain, fatigue and 
with flare ups is considered the degree of limitation of 
flexion required for a compensable rating is not shown.  See 
38 C.F.R. § 4.40 or 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Similarly, since 2005 there has been no evidence of 
record of any limitation of extension of the right knee.  
There is also no indication of any additional limitation of 
extension based on pain, fatigue, or during flare ups.  
Consistently the Veteran has demonstrated full extension to 
zero degrees.  A compensable rating based on limitation of 
extension requires limitation of extension to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

However, when there is noncompensable limitation of motion of 
a major joint, the Diagnostic Code for rating arthritis 
provides a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint. 38 
C.F.R. § 4.45 (2009).  Diagnostic Code 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected which in this case would be Diagnostic 
Codes 5260 (limitation of flexion of the leg) and 5261 
(limitation of extension of the leg).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
medical evidence of record contains diagnoses of 
DJD/arthritis made in both 2007 and 2009.  In this case, 
there is also evidence of painful limitation of motion, 
although non-compensable, on flexion, extension and 
repetitive testing as documented in VA examination reports 
conducted in 2007 and 2009.   Accordingly, the Board finds 
that the Veteran is entitled to a separate 10 percent for 
painful arthritis of the left knee (the Veteran's original 
underlying disability) with some indication of limitation of 
motion which is less than compensable under codes 5260 and 
5261.

The Board has also considered whether a separate evaluation 
is warranted for a right knee scar.  

Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 
10 percent evaluation only if they involve areas of 144 
square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2009).

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2009).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).

Pursuant to Diagnostic Codes 7802 to 7805, a scar is assigned 
a compensable rating when the scar is superficial, does not 
cause limited motion and the area is greater than 144 sq. 
inches (929 sq. cm.) or greater; a scar is superficial and 
unstable; the scar is superficial and painful on examination; 
or the scar limits the function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2009).  
Because the evidence of record (particularly the March 2009 
VA examination) documents that the Veteran's right knee scar 
is tender to touch and with resolution of doubt in the 
Veteran's favor, the Board finds that a 10 percent rating is 
warranted for a right knee scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009) for scars which are superficial 
and painful on examination.  However, an evaluation higher 
than 10 percent is not warranted at this time because the 
competent clinical evidence reflects that the Veteran's right 
knee scar is well-healed without underlying abnormalities 
such as underlying tissue damage, ulcerations, inflammation, 
or adhesions.  Moreover, it has not been shown that the scar 
covers an area exceeding 12 square inches or is productive of 
any limitation of motion or function of the right knee.

In sum, the preponderance of the evidence supports the 
continuation of a 30 percent evaluation, but no greater for 
right knee instability under Diagnostic Code 5257; the grant 
of a separate 10 percent evaluation for right knee arthritis 
with painful motion (non-compensable in degree); and the 
grant of a separate 10 percent evaluation for a painful right 
knee scar.  To this extent, the appeal is granted.

Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected right 
knee disorder cause impairment that is contemplated by the 
rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability pictures are contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to his service-connected 
disorders, nor have the Veteran or his representative so 
alleged.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.



ORDER

An evaluation in excess of 30 percent for a right knee 
disorder manifested by instability is denied.

A separate 10 percent evaluation for right knee arthritis 
with painful motion is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for a right 
knee scar is granted, subject to the applicable law governing 
the award of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


